FILED
                             NOT FOR PUBLICATION                            JAN 10 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HOPE FIELDS,                                     No. 10-17096

               Appellant,                        D.C. No. 2:09-cv-02930-FCD

  v.
                                                 MEMORANDUM *
RETAILERS CREDIT ASSOCIATION,

               Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Frank C. Damrell, Jr., District Judge, Presiding

                            Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Hope Fields appeals pro se from the district court’s order affirming the

bankruptcy court’s judgment concluding that her adversary proceeding brought

against Retailers Credit Association (“RCA”) was barred by the doctrine of

collateral estoppel. We have jurisdiction under 28 U.S.C. §158(d). We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decisions of the bankruptcy court independently without deference to the district

court’s determinations. Leichty v. Neary (In re Strand), 375 F.3d 854, 857 (9th

Cir. 2004). We affirm.

      The bankruptcy court properly concluded that collateral estoppel precludes

Fields from relitigating a debt dispute with RCA because the issue was already

decided against her in a prior default judgment. See Gayden v. Nourbakhsh (In re

Nourbakhsh), 67 F.3d 798, 800 (9th Cir. 1995) (per curiam) (preclusive effect of a

state court judgment rests upon the preclusion law of the state in which the

judgment was issued); Four Star Elec., Inc. v. F & H Constr., 10 Cal. Rptr. 2d 1, 3

(Ct. App. 1992) (California law provides that collateral estoppel may be applied

based on a prior default judgment).

      We decline to address issues raised for the first time on appeal, including

Fields’s contentions that, in the prior action, she was improperly served and that

RCA committed extrinsic fraud. See Fla. Partners Corp. v. Southeast Co. (In re

Southeast Co.), 868 F.2d 335, 339-40 (9th Cir. 1989) (declining to address issue

not raised before bankruptcy court).

      Fields’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                    10-17096